


Exhibit 10.6

 

 

[g361892kgi001.jpg]

 

 

 

 

 

450 WEST 33RD STREET

 

 

NEW YORK, NY 10001

 

 

212 884 2000 P

 

 

212 884 2396 F

 

NEW YORK & COMPANY

450 West 33rd Street

New York, NY 10001

 

Kevin Finnegan

 

Re:  Letter Agreement of Employment

 

Dear Kevin:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment, and your employment relationship, with Lerner New York, Inc.
(the “Company”).  Your execution of this Agreement will represent your
acceptance of all of the terms set forth below and will supercede any other
Letter Agreement of Employment entered into prior to this Agreement.

 

1.                                       Nature of Agreement and Relationship. 
This Agreement does not represent an employment contract for any specified
term.  Your employment relationship thus will remain “at-will,” meaning that,
subject to the terms hereof, either party to this Agreement may terminate the
employment relationship at any time for any lawful reason.

 

2.                                       Job Title and Duties.  Your job title
will be Executive Vice President, National Sales Leader.  You will be expected
to devote all of your full time efforts to the performance of the duties and
responsibilities normally associated with this position, including those from
time-to-time that may be assigned to you by your Supervisor, the President, the
Chief Executive Officer, the Chief Operating Officer or the Board of Directors
of the Company (or the designee of any of the foregoing).

 

3.                                       Salary.  For the 12-month period ending
on the last Saturday of each January (the last day of the fiscal year), you will
receive a base salary at the rate of $388,000 per annum (“Base Salary”), subject
to the remaining provisions of this Section.  For the remainder of the current
fiscal year starting on the date of this Agreement, your Base Salary will be pro
rated based on the number of days remaining in such fiscal year divided by 365. 
At the Company’s sole discretion, your Base Salary may be increased or decreased
based on your performance and the performance of the business.  You will be paid
in accordance with the Company’s normal payroll policies and practices, with all
applicable deductions being withheld from your paychecks.

 

4.                                       Bonus.  You will be eligible to
participate in the Company’s then current bonus plan, in accordance with its
terms and conditions, and to receive performance-based bonuses pursuant to any
formula that may be established.  For the Company’s current fiscal year, your
bonus target for the spring bonus (relating to the Company’s results for the
first and second fiscal quarters of each fiscal year) will be 24% of your Base
Salary and for the fall bonus (relating to the Company’s results for the third
and fourth fiscal quarters of each fiscal year) will be 36% of your Base
Salary.  Any bonus will be payable in the month following the last quarter to
which that bonus relates.  All bonuses are determined at the

 

1

--------------------------------------------------------------------------------


 

Company’s sole discretion, and the Company has the sole discretion to modify or
terminate any bonus plan and that plan will govern your right, if any, to a
bonus payment upon termination of your employment.

 

5.                                       Stock Options and Other Long-Term
Incentives.  You will be eligible to receive awards under stock option,
restricted stock or other equity-based long-term incentive plans established by
the Company (or an Affiliate) that cover executive officers of the Company.  The
term “Affiliate” means any corporation, partnership, limited liability company
or other entity (other than the Company) that controls or is controlled by the
Company, whether directly or indirectly, such as a parent company or
subsidiary.  All equity awards described in this paragraph are determined at the
Company’s sole discretion, and the Company has the sole discretion to modify or
terminate any stock option, restricted stock or other equity-based long-term
incentive plan and that plan will govern your rights, if any, relating to any
equity award(s) you have received, or may be entitled to receive, upon
termination of your employment.

 

6.                                       Employee Benefits.  You will be
entitled to participate in all employee benefits plans, practices and programs
maintained by the Company and made available to senior executives generally and
as may be in effect from time to time (the “Benefits Plans”).  Your
participation in the Benefits Plans will be on the same basis and terms as are
applicable to senior executives of the Company generally.  Benefits Plans
include, but are not limited to, savings and retirement plans, deferred
compensation, health and prescription drug benefits, disability benefits, other
insurance programs, vacation and other leave, merchandise discounts and business
expense procedures.  Plan documents setting forth terms of certain of the
Benefits Plans are available upon request, which plan documents control all
questions of interpretation concerning applicable Benefits Plans, including your
rights, if any, upon termination of your employment.  The Benefits Plans are
subject to modification or termination by the Company at any time, at its sole
discretion, in accordance with their terms.

 

7.                                       Severance Pay.  Upon your termination
of employment by the Company and all Affiliates without Cause (as defined
below), but subject to your performance of all post-employment obligations set
forth in this Agreement and also subject to your signing a release of claims in
a form acceptable to the Company, you will be entitled to receive severance pay
for twelve (12) month “Severance Period” at your final Base Salary (“Severance
Pay”), beginning the first pay period following your separation date and ending
upon the earlier of:  (i)  your receipt of 52 such payments or (ii) your first
day of employment with another employer, whichever is earlier.  If you obtain
employment at an annual salary that is lower than your final Base Salary, you
will continue to receive the differential between the two rates of pay for the
balance of the 52 weeks. This Severance Pay, which will be subject to applicable
deductions required by law, will be paid on the Company’s regular payroll dates
for the balance of the twelve (12) month “Severance Period” following your
termination date, as outlined above.  For purposes of this Agreement, “Cause”
means: (i) your wrongful misappropriation of the Company’s or an Affiliate’s
assets of a material value; (ii) any physical or mental impairment that renders
you incapable of performing the essential functions of your position with
reasonable accommodations; (iii) your conviction of, or pleading “guilty” or “no
contest” to, a felony; (iv) your intentionally causing the Company or an
Affiliate to violate a material local state or federal law in any material
respect; (v) your willful refusal to comply with a significant, lawful and
proper policy, directive or decision of your supervisor or the Board in
furtherance of a legitimate business purpose or your willful refusal to perform
the duties reasonably assigned to you consistent with your functions, duties and
responsibilities, in each case, in any material respect, and only if not
remedied within thirty (30) days after receipt of written notice from the
Company; or (vi) your breach of this Agreement, in any material respect, not
remedied within thirty (30) days after receipt of written notice from the
Company.

 

8.                                       Confidential Information, Intellectual
Property.

 

8.1                                 Confidentiality.  You agree to not disclose,
distribute, publish, communicate or in any way cause to be disclosed,
distributed, published, or communicated in any way or at any time, Confidential
Information (as defined herein), or any part of Confidential Information, to any
person, firm, corporation, association, or any other operation or entity except
on behalf of the Company in performance of your duties and responsibilities for
the Company, and then only in a fashion consistent with protecting the
Confidential Information from unauthorized use or disclosure, except as
otherwise approved by the Company.  You further agree not to use or permit the
reproduction of any Confidential Information except on behalf of the Company in
your capacity as an employee of the

 

2

--------------------------------------------------------------------------------


 

Company.  You agree to take all reasonable care to avoid the unauthorized
disclosure or use of any Confidential Information.  You assume responsibility
for and agree to indemnify and hold harmless the Company from and against any
disclosure or use of the Confidential Information in violation of this
Agreement.

 

8.2                                 Confidential Information.  For the purpose
of this Agreement, “Confidential Information” shall mean any written or
unwritten information which relates to and/or is used in the Company’s business
(including, without limitation, information related to the names, addresses,
buying habits and other special information regarding past, present and
potential customers, employees and suppliers of the Company; customer and
supplier contracts and transactions or price lists of the Company and suppliers;
all agreements, files, books, logs, charts, records, studies, reports,
processes, schedules and statistical information relating to the Company; all
products, services, programs and processes sold, and all computer software
licensed or developed by the Company; data, plans and specifications related to
present and/or future development projects of the Company; financial and/or
marketing data respecting the conduct of the present or future phases of
business of the Company; computer programs, computer- and/or web-based training
programs, systems and/or software; ideas, inventions, trademarks, business
information, know-how, processes, techniques, improvements, designs, redesigns,
creations, discoveries and developments of the Company; and finances and
financial information of the Company) which the Company deems confidential and
proprietary, which is generally not known to others outside the Company, or
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the Company in the conduct of its business regardless of when and by
whom such information was developed or acquired, and regardless of whether any
of these are described in writing, copyrightable or considered copyrightable,
patentable or considered patentable.  “Confidential Information” shall not
include general industry information or information which is publicly available
or otherwise known to those persons outside the Company working in the area of
the business of the Company or is otherwise in the public domain without breach
of this Agreement or information which you have lawfully acquired without an
obligation to maintain the information in confidence from a source other than
the Company.  “Confidential Information” specifically includes information
received by the Company from others, including the Company’s clients, that the
Company has an obligation to treat as confidential and also includes any
confidential information acquired or obtained by you while in the employment of
any of the Company’s subsidiary or affiliated companies or any company which has
been acquired by the Company.

 

8.3                                 Invention Ownership.  With respect to
information, inventions and discoveries developed, made or conceived by you,
either alone or with others, at any time during your employment by the Company
and whether or not within normal working hours, arising out of such employment
or pertinent to any field of business or research in which, during such
employment, the Company is engaged or (if such is known to or ascertainable by
you) is considering engaging, you agree:

 

(a)                                  that all such information, inventions and
discoveries, whether or not patented or patentable, shall be and remain the sole
property of the Company;

 

(b)                                 to disclose promptly to an authorized
representative of the Company all such information, inventions and discoveries
and all information in your possession as to possible applications and uses
thereof;

 

(c)                                  not to file any patent applications
relating to any such invention or discovery except with the prior consent of an
authorized representative of the Company; and

 

(d)                                 at the request of the Company, and without
expense or additional compensation to you, to execute such documents and perform
such other acts as the Company deems necessary, to obtain patents on such
inventions in a jurisdiction or

 

3

--------------------------------------------------------------------------------


 

jurisdictions designated by the Company, and to assign to the Company or its
designee such inventions and all patent applications and patents relating
thereto.

 

Both the Company and you intend that all original works of authorship within the
purview of the copyright laws of the United States authored or created by you in
the course of your employment with the Company will be works for hire within the
meaning of such copyright laws.

 

8.4                                 Confidentiality of Inventions; Return of
Materials and Confidential Information.  With respect to the information,
inventions and discoveries referred to in Section 8.3, and also with respect to
all other information, whatever its nature and form and whether obtained orally,
by observation, from graphic materials, or otherwise (except such as is
generally available through publication) obtained by you during or as a result
of your employment by the Company and relating to any product, service, process,
or apparatus or to any use of any of them, or to materials, tolerances,
specifications, costs (including manufacturing costs), prices, or to any plans
of the Company, you agree:

 

(a)                                  to hold all such information, inventions
and discoveries in strict confidence and not to publish or otherwise disclose
any portion thereof except with the prior consent of an authorized
representative of the Company;

 

(b)                                 to take all reasonable precautions to ensure
that all such information, inventions, and discoveries are properly protected
from access by unauthorized persons;

 

(c)                                  to make no use of any such information,
invention, or discovery except as required or permitted in the performance of
your duties and responsibilities for the Company; and

 

(d)                                 upon termination of your employment by the
Company, or at any time upon request of the Company, to deliver to the Company
all graphic materials and all substances, models, prototypes and the like
containing or relating to Confidential Information or any such information,
invention, or discovery, all of which graphic materials and other things shall
be and remain the sole property of the Company.  The term “graphic materials”
includes letters, memoranda, reports, notes, notebooks, books of account,
drawings, prints, specifications, formulae, data printouts, microfilms, magnetic
tapes and disks and other documents and recordings, together with all copies
thereof.

 

9.                                       Non-Solicitation.  Regardless of
whether you are eligible to receive Severance Pay, you agree that, if your
employment with the Company ends for any reason, you will not, for a period of
eighteen (18) months following such termination of employment, (i) directly or
indirectly, either for yourself or for any other person, business, company or
entity, hire from the Company or any Affiliate, or attempt to hire, divert or
take away from the Company or any Affiliate, any of the then current officers or
employees of the Company or any Affiliate, (ii) interfere with or harm, or
attempt to interfere with or harm, the relationship of the Company or any
Affiliate with any person who at any time was an employee, customer or supplier
of the Company or any Affiliate or otherwise had a business relationship with
the Company or any Affiliate, or (iii) unless compelled by law to do so,
directly or indirectly, knowingly make any statement or other communication that
impugns or attacks the reputation or character of the Company or any Affiliate,
or damages the goodwill of the Company or any Affiliate, or knowingly take any
action, directly or indirectly, that would interfere with any contractual or
customer or supplier relationships of the Company or any Affiliate.

 

10.                                 Non-Competition. If you resign your
employment, or if your employment is terminated with Cause, for a period of
eighteen (18) months following such employment termination, you may not and will
not, within the United States of America, directly or indirectly, without the
prior written consent of the Company’s chief executive officer or its Board of
Directors (which may be given or withheld in its sole discretion), own, manage,
operate, join, control, be employed by, consult with or participate in the
ownership, management, operation or control of, or be connected with (as a
stockholder, partner or otherwise) any business, partnership, firm, company,
corporation or other entity engaged in the retail business of women’s fashion
apparel,  accessories and related products or any other product sold or intended
to be sold by the Company or an Affiliate during your employment with the
Company. 

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, your beneficial ownership after your termination
of employment with the Company, either individually or as a member of a group,
of not more than two percent (2%) of the voting stock of any publicly held
corporation shall not be a violation of this provision.

 

11.                                 Remedies.  You acknowledge that money will
not adequately compensate the Company for the substantial damages that will
arise upon the breach of any provision of Sections 8, 9 and 10 of this Agreement
and that the Company would have no adequate remedy at law.  For this reason, any
claim the Company may make that you have breached or are threatening to breach
Sections 8, 9, or 10 is not subject to mandatory arbitration under Section 14. 
Instead, if you breach or threaten to breach any provision of Sections 8, 9 or
10, the Company will be entitled, in addition to other rights and remedies, to
specific performance, injunctive relief and other equitable relief to prevent or
restrain any breach or threatened breach of Sections 8, 9 or 10.  The Company
may obtain such relief from (i) any court of competent jurisdiction, (ii) an
arbitrator acting pursuant to Section 14 hereof,  or (iii) a combination of the
two (e.g., by simultaneously seeking arbitration under Section 14 and a
temporary injunction from a court pending the outcome of the arbitration).  It
shall be the Company’s sole and exclusive right to elect which approach to use
to vindicate its rights.  You also agree that in the event of a breach (or any
threat of breach) the Company shall be entitled to obtain an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach, without having to prove damages, and to obtain all
costs and expenses, including reasonable attorneys’ fees and costs.  In
addition, the existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the restrictive covenants of this
Agreement.

 

12.                                 Acknowledgment of Reasonableness.  You and
the Company specifically agree that the provisions of the restrictive covenants
contained in this Agreement, including the post-employment covenants regarding
non-solicitation and non-competition, are reasonable and that the Company would
not have entered into this Agreement but for the inclusion of such covenants. 
You understand that the Company’s business is nationwide, and, therefore, a
nationwide restrictive covenant is reasonable.  If a court or arbitrator
determines that any provision of any such restrictive covenant is unreasonable,
whether in period of time, geographical area, or otherwise, you and the Company
agree that the covenant shall be interpreted and enforced to the maximum extent
which a court or arbitrator deems reasonable.  In addition, you and the Company
authorize any such court or arbitrator to reform these restrictions to the
minimum extent necessary.

 

13.                                 Company Property.  Upon your termination of
employment for any reason, you will promptly return to the Company all
Company-related documents and Company property within your possession or
control.

 

14.                                 Arbitration of Disputes.  Except as set
forth in Section 11, any dispute, claim or difference arising out of or in
relation to your employment will be settled exclusively by binding arbitration
administered by the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes before a single arbitrator. The
Executive expressly understands and agrees that claims subject to arbitration
under this section include asserted violations of the Employee Retirement and
Income Security Act of 1974; the Age Discrimination in Employment Act; the Older
Worker’s Benefit Protection Act; the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964 (as amended); the Family and Medical Leave Act;
and any law prohibiting discrimination, harassment or retaliation in employment,
whether based on federal, state or local law; any claim of breach of contract,
tort, promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state, or any
other federal, state or local law. The arbitration will be held in New York, New
York unless you and the Company (each a “Party,” and jointly, the “Parties”)
mutually agree otherwise.  To the extent permitted by law, each Party will bear
its own costs and fees of the arbitration, and other fees and expenses of the
arbitrator will be borne equally by the Parties; provided, however, that the
arbitrator will be empowered to require any one or more of the Parties to bear
all or any portion of fees and expenses of the Parties and/or the fees and
expenses of the arbitrator in the event that the arbitrator determines such
Party has acted in bad faith.  The arbitrator will have the authority to award
any remedy or relief that a court of the State of New York could order or
grant.  The decision and award of the arbitrator will be binding on all
Parties.  Either Party to the arbitration may seek to have the ruling of the
arbitrator entered in any court having jurisdiction thereof.  Each Party agrees
that it will not file suit, motion, petition or otherwise commence any legal
action or proceeding for any matter which is required to be submitted to
arbitration as contemplated herein, except in connection with the enforcement of
an

 

5

--------------------------------------------------------------------------------


 

award rendered by an arbitrator and except to seek the issuance of an injunction
or temporary restraining order pending a final determination by the arbitrator.

 

15.                                 Post-Termination Cooperation.  As is
required of you during employment, you agree that during and after employment
with the Company you will, without expense or additional compensation to you,
cooperate with the Company or any Affiliate in the following areas:

 

15.1                           Cooperation With the Company.  You agree [a] to
be reasonably available to answer questions for the Company’s (or any
Affiliate’s) officers regarding any matter, project, initiative or effort for
which you were responsible while employed by the Company and [b] to cooperate
with the Company (and with any Affiliate) during the course of all third-party
proceedings arising out of the Company’s (or any Affiliate’s) business about
which you have knowledge or information.  For purposes of this Agreement, [c]
“proceedings” includes internal investigations, administrative investigations or
proceedings and lawsuits (including pre-trial discovery and trial testimony) and
[d] “cooperation” includes [i] your being reasonably available for interviews,
meetings, depositions, hearings and/or trials without the need for subpoena or
assurances by the Company (or any Affiliate), [ii] providing any and all
documents in your possession that relate to the proceeding, and [iii] providing
assistance in locating any and all relevant notes and/or documents.

 

15.2                           Cooperation With Media.  You agree not to
communicate with, or give statements to, any member of the media (including
print, television or radio media) relating to any matter (including pending or
threatened lawsuits or administrative investigations) about which you have
knowledge or information (other than knowledge or information that is not
Confidential Information as defined in Section 8.2) as a result of employment
with the Company.  You also agree to notify the Chief Executive Officer or his
designee immediately after being contacted by any member of the media with
respect to any matter affected by this section.

 

16.                                 Entire Agreement.  This Agreement
constitutes your entire agreement with the Company relating to the subject mater
hereof, and superseded in its entirety any and all prior agreements,
understandings or arrangements with the Company.

 

17.                                 Governing Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

18.                                 Survival of Provisions.  Sections 8 to 12,
14, 15, 17 and 18 will survive the termination of your employment for any reason
and shall not be affected by any transfer(s) between the Company and its
Affiliate(s).

 

19.                                 Understandings and Representations.  You
should not sign this Agreement until you understand its terms and conditions. 
Your execution of this Agreement represents your acknowledgement that you have
take all steps you believe necessary, including consultation with financial
and/or legal advisors of your choice, to understand this Agreement.

 

 

Sincerely,

 

By:

/s/ Richard P. Crystal

 

Dated:

June 19, 2006

Name:

Richard P. Crystal

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Kevin Finnegan

 

Dated:

May 30, 2006

Kevin Finnegan

 

 

 

Executive Vice President, National Sales Leader

 

 

 

 

6

--------------------------------------------------------------------------------

 
